Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 2/17/21.  Claims 1, 4, 11, and 16 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11, 13-16, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not fully teach or suggest the totality of the claimed subject matter of the independent claims in addition to each fiber optic cable having a plurality of fiber branches extending therefrom, and each branch of the plurality of branches including a node of the plurality of nodes.  This subject matter, in conjunction with the fiber harness, light source connected thereto, control system coupled to the fiber harness such that scattered light received at the plurality of nodes is transmitted to the control system that analyzes scattered light to determine at least one of a presence and magnitude of one or more conditions, and one or more suppressant outlets associated with the plurality of nodes to initiate a response for the delivery of a volume of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






JAT
4/6/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687